 4:19-cv-03106-RGK-PRSE Doc # 52 Filed: 12/29/20 Page 1 of 2 - Page ID # 308




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ALBERT JASO,                                               4:19CV3106

                    Plaintiff,
                                                        MEMORANDUM
       vs.                                               AND ORDER

MARK SCHLECHT, in his individual
capacity; OMAR CASTELLANOS, in
his individual capacity; and BRETT
AREA, in his individual capacity.

                    Defendants.


       This matter is before the court on Defendants’ motion to compel (Filing 50),
which was filed on December 3, 2020. In their motion, Defendants request that
Plaintiff be ordered to provide full responses to Defendants’ Requests for Production
(Set I) and Interrogatories (Set I), which were served on September 23, 2020, and
that Defendants’ Requests for Admissions (Set I), which were served on that same
date, be deemed admitted. Copies of these discovery documents have been placed in
the record (Filing 51-2), and Defendants have established their good faith attempts
to confer with Plaintiff prior to filing the motion to compel. See Fed. R. Civ. P.
37(a)(1); NECivR 7.1(j). Plaintiff has failed to respond to the motion.

      After careful review, the court concludes that Defendants’ motion should be
granted in all respects. See Fed. R. Civ. P. 36(a)(3), 37(a)(3).

       IT IS THEREFORE ORDERED that Defendants’ motion to compel (Filing
50) is granted, and, accordingly, that:

      1.    Plaintiff shall respond fully to Defendants’ Interrogatories Nos. 1
through 9 (Set I) within 30 days of today’s date. Failure to comply with the court’s
order may result in the imposition of sanctions upon the filing of a motion by
Defendants. See Fed. R. Civ. P. 37(b).
 4:19-cv-03106-RGK-PRSE Doc # 52 Filed: 12/29/20 Page 2 of 2 - Page ID # 309




      2.     Plaintiff shall respond fully to Defendants’ Requests for Production
Nos. 1 through 3 (Set I) within 30 days of today’s date. Failure to comply with the
court’s order may result in the imposition of sanctions upon the filing of a motion
by Defendants. See Fed. R. Civ. P. 37(b).

     3.   Defendants’ Requests for Admission Nos. 1 through 20 (Set I) are
deemed admitted.

      Dated this 29th day of December, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge




                                        2
